ACCEPTED
                                                                                                 12-15-00032-CR
                                                                                  TWELFTH COURT OF APPEALS
                                                                                                  TYLER, TEXAS
                            Law Offices of Noel D. Cooper                                  9/22/2015 10:48:55 AM
                                                                                                       Pam Estes
117 North Street, Suite 2                                           Telephone: (936) 564-9000             CLERK
Nacogdoches, Texas 75961                                            Telecopier: (936) 715-6022
                                                                   noelcooper@noelcooper.com


                                     September 22, 2015                  FILED IN
                                                                  12th COURT OF APPEALS
Cathy Lusk, Clerk                                                      TYLER, TEXAS
TWELFTH COURT OF APPEALS                                          9/22/2015 10:48:55 AM
1517 West Front Street, Suite 354                                        PAM ESTES
Tyler, Texas 75702                                                         Clerk


         RE.:     Docket Nos. 12-15-00031-CR and 12-15-00032-CR, Mitzi Gail Allgor v.
                  State of Texas, pending in the Twelfth Court of Appeals of Texas,
                  appealed from Cause Nos. CF1302373 and CF1302374, State of Texas v.
                  Mitzi Gail Allgor, pending in the County Court at Law of Nacogdoches
                  County, Texas

Dear Ms. Lusk:

       I have complied with TEX. R. APP. P. 48.4. Enclosed for filing please find a copy
of the postmarked U.S. Postal Service Certified Mail Receipt addressed to Ms. Allgor at
the address below. In addition, I have enclosed correspondence received from the
United States Postal Service regarding the return receipt for the mailing.

         I appreciate your time and attention to this matter.

                                       Very truly yours,

                                      /s/Noel D. Cooper

                                       Noel D. Cooper

Enclosures

cc:      Nacogdoches County Attorney

         Mitzi Gail Allgor
         3606 Old Lufkin Road
         Nacogdoches, Texas 75964
Date: September 18, 2015

N Cooper:

The following is in response to your September 15, 2015 request for delivery information
on your Certified Mail™/RRE item number 9414811899563807733644. The delivery
record shows that this item was delivered on September 11, 2015 at 10:54 am in
NACOGDOCHES, TX 75964. There is no delivery signature on file for this item.

Thank you for selecting the Postal Service for your mailing needs. If you require
additional assistance, please contact your local Post Office or postal representative.

Sincerely,
United States Postal Service